     Case 3:21-cv-00679-MCR-HTC Document 18 Filed 09/09/21 Page 1 of 2

                                                                           Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


LAWRENCE LEWIS,

       Plaintiff,

v.                                               CASE NO. 3:21cv679-MCR-HTC

WARDEN OF PENSACOLA FEDERAL
 PRISON CAMP,

      Defendant.
__________________________________/

                                     ORDER

      This case is before the Court based on the Magistrate Judge’s Report and

Recommendation, ECF No. 16, which recommends that this case be dismissed

without prejudice for Plaintiff’s failure to prosecute or follow orders of the Court.

The parties were furnished a copy of the Report and Recommendation and afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed. Having considered the Report and

Recommendation, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is ORDERED that:

      1.      The Magistrate Judge’s Report and Recommendation, ECF No. 16, is

              adopted and incorporated by reference in this Order.
     Case 3:21-cv-00679-MCR-HTC Document 18 Filed 09/09/21 Page 2 of 2

                                                                         Page 2 of 2


     2.    This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s

           failure to prosecute and failure to comply with orders of the Court.

     3.    The Clerk is directed to close the file.

     DONE AND ORDERED this 9th day of September 2021.



                                       s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:21cv679-MCR-HTC
